Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF

 

JULY 27, 2011

 

BETWEEN

 

PRECISION OPTICS CORPORATION

 

AND

 

INTUITIVE SURGICAL OPERATIONS, INC.

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered as of July 27, 2011
(“Agreement Date”), by and between Precision Optics Corporation, Inc. a
Massachusetts corporation having its principal place of business at 22 East
Broadway, Gardner, MA 01440 and its subsidiaries (“Seller”), and Intuitive
Surgical Operations, Inc., a Delaware corporation having its principal place of
business at 1266 Kifer Road, Sunnyvale, California 94086 and its subsidiaries
(“Purchaser”).  Each of Seller and Purchaser shall be referred to herein as a
“Party” and shall be collectively referred to as the “Parties”.  Capitalized
terms that are used, whether in the singular or plural, shall have the meanings
set forth in Section 1 (Definitions) or, if not set forth in Section 1, the
meaning designated in places throughout the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Seller wishes to sell, and Purchaser wishes to purchase certain
intellectual property of Seller, as more particularly described herein, all upon
the terms and subject to the conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration described herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto covenant and agree as follows.

 

1.             Definitions.

 

1.1.            Certain Definitions.  For purposes of this Agreement, in
addition to the terms that are defined parenthetically elsewhere in this
Agreement, the following terms shall have the following meanings:

 

(a)       RESERVED.

 

(b)       RESERVED.

 

(c)       “Action” shall mean any claim, dispute, action (including any action
seeking injunctive or other equitable relief), arbitration, mediation,
litigation, proceeding, suit, or governmental investigation, and any appeal
therefrom.

 

(d)       “Affiliate” shall mean an entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, a Party, as the case may be, as of or after the Closing Date and
only for the period of such control. For purposes of this definition only, the
term “control” means the possession of the power to direct or cause the
direction of the management and policies of an entity, whether by ownership of
voting stock or partnership interest, by contract or otherwise, including direct
or indirect ownership of more than fifty percent (50%) of the voting interest in
the entity in question.

 

1

--------------------------------------------------------------------------------


 

(e)       “Assignment Agreement” shall mean the agreement transferring to the
Purchaser the Seller’s Transferred IP, in the form mutually agreed by the
Parties prior to the Closing Date as attached hereto as Exhibit A.

 

(f)        “Books and Records” shall mean all, to the extent not originals, true
and complete copies of all file (prosecution) histories and copies of documents
relating to, issuance, ownership, maintenance, enforcement, and/or defense of
any patents, patent applications, and invention disclosures , whether on paper
or in electronic format, related to Transferred Assets.

 

(g)       “Closing Date” shall mean the date when consummation of the
transactions and associated Assignment Agreements contemplated by this Agreement
occurs .

 

(h)       “Confidential Information” shall mean all information and materials
received by either Party from the other Party pursuant to this Agreement
(including the terms of this Agreement subject to Section 7.1), other than that
portion of such information or materials that by reasonable evidence is shown to
have been (i) publicly disclosed by the disclosing Party, either before or after
it becomes known to the receiving Party; (ii) known to the receiving Party,
without obligation to keep it confidential, prior to when it was received from
the disclosing Party; (iii) subsequently disclosed to the receiving Party by a
Third Party lawfully in possession thereof without obligation to keep it
confidential; (iv) publicly disclosed other than by the disclosing Party and
without breach of an obligation of confidentiality with respect thereto; or
(v) independently developed by the receiving Party without the aid, application
or use of, or reference to, Confidential Information of the disclosing Party.

 

(i)        “Control” or “Controlled” shall mean, with respect to any particular
assets described in this Agreement to which this term is applied, that the
Seller owns or has a license to such asset pursuant to an executed, written
agreement with a third party.

 

(j)        “Field of Use” shall mean the use of Robotics to perform diagnostic
or therapeutic procedures for medical purposes.

 

(k)       “Governmental Authority” shall mean any nation, territory, or
government (or union thereof), foreign, domestic, or multinational, any state,
local, or other political subdivision thereof, and any bureau, court, tribunal,
board, commission, department, agency, or other entity exercising executive,
legislative, judicial, regulatory, or administrative functions of government,
including all taxing authorities, and all other entities exercising regulatory
authority over manufacture, testing, marketing, use, sale, handling, storage, or
distribution of medical products or devices.

 

(l)        “Know-How” shall mean all data and information owned or Controlled by
Seller and maintained in confidence by Seller, including all processes, plans,
designs, research, operating manuals, methods, compounds, formulae,

 

2

--------------------------------------------------------------------------------


 

discoveries, developments, designs, drawings, technology, techniques,
procedures, specifications, inventions, computer programs, and any other
scientific or technical data or information conceived, memorialized, developed,
and/or reduced to practice, in each case whether or not patentable in any
jurisdiction.  Know-How shall be and continue to be Confidential Information.

 

(m)      “Laws” shall mean all applicable laws, statutes, rules, regulations,
guidelines, ordinances, and other pronouncements having the effect of law in any
nation, state, province, county, city, or other political subdivision, domestic
or foreign.

 

(n)       “Liability”  or “Liabilities” shall mean any debt, liability,
commitment, or obligation of any kind, character, or nature whatsoever, whether
known or unknown, secured or unsecured, accrued, fixed, absolute, potential,
contingent, or otherwise, and whether due or to become due, including any
liability for taxes.

 

(o)       “Lien” shall mean any lien, statutory lien, pledge, mortgage, deed of
trust, security interest, charge, covenant, claim, restriction, right, option,
conditional sale, or other title retention agreement or encumbrance of any kind
or nature.

 

(p)       “Material Adverse Effect” means any change, effect, event, occurrence
or state of facts that is, or would reasonably be expected to be, materially
adverse to the business, properties, assets, financial condition or results of
operations of a party.

 

(q)       “Person” shall mean an individual, corporation, partnership, limited
partnership, limited liability company, unincorporated association, trust, joint
venture, union, or other organization or entity, including a Governmental
Authority.

 

(r)        “Robotic(s)” shall mean any medical system or component thereof whose
actuation is powered and under computed control, in whole or in part.  Computed
control means control by any device that performs computations to effect such
control, and includes by way of non-limited example, control using a
microprocessor, microcontroller, digital signal processor, field programmable
gate array, programmable logic device, optical computer, and any other form of
programmable control that performs computations.

 

(s)       “Seller’s Business” shall mean the development, manufacture and sale
of optical components and products for various applications including, but not
limited to, medical, industrial, and military applications.

 

(t)        “Territory” shall mean all countries worldwide.

 

(u)       “Transfer” shall mean any sale, transfer, conveyance, assignment,
grant, delivery or other disposition, and “Transfer” or “Transferred”, used as a
verb, shall each have a correlative meaning.

 

3

--------------------------------------------------------------------------------


 

(v)       “Transferred Intellectual Property” or “Transferred IP” shall include
(i) all United States patents and corresponding foreign patents and patent
applications including all divisionals, continuations, reissues, and
continuations-in-part thereof; (ii) all inventions (iii) all claims,
proceedings, and cause of actions relating to any of the foregoing in
(i)-(ii);that are Controlled and/or conceived by Seller up to one year from the
date of the Closing Date. Transferred Intellectual Property shall not include
any of Seller’s trademarks or any of Seller’s Know-How other than that disclosed
in 1.1(v)(i)-1.1(v)(iii).

 

2.             Purchase and Sale of Assets; Purchase Price; Release, Grant Back
License.

 

2.1.            Purchase and Sale of Assets. Subject to the terms and conditions
of this Agreement, and on the basis of the covenants, representations, and
warranties set forth herein, at and as of the Closing Date, the Seller shall
Transfer to the Purchaser, and the Purchaser shall purchase and accept from the
Seller all of the right, title, and interests of the Seller in and to the
following assets, free and clear of all Liens, (collectively, the “Transferred
Assets”):

 

(a)       Transferred Intellectual Property set forth on Schedule 1 as such may
be amended from time to time by agreement of the Parties; and

 

(b)       any claims and causes of action arising out of the those items set
forth in subsection (a) immediately above as such claims and causes of action
exist as of the Closing Date (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
escrows relating to the foregoing, as shown in Schedule 2.

 

2.2.            Assumption of Liabilities. Subject to the terms and conditions
of this Agreement, and as of the Closing Date, the Purchaser shall assume only
those Liabilities arising directly out of ownership of any of the Transferred
Assets (the “Assumed Liabilities”), but only to the extent such Liabilities
arise after the Closing Date.

 

2.3.            Excluded Liabilities. Except for the Assumed Liabilities, the
Purchaser shall not assume any, and shall have no liability, responsibility, or
obligation whatsoever, at any time, for (and the Seller and its Affiliates shall
retain and pay, perform, and discharge when due) any and all other Liabilities
of the Seller or any of its Affiliates arising prior to, as of, or after the
Closing Date (the “Excluded Liabilities”), including but not limited to any
Liability, arising from or relating to, the use or operation by the Seller or
any of its Affiliates of any of the Transferred Assets and/or any products or
services commercialized by the Seller.

 

2.4.            Release from Seller.  Seller and its Affiliates, for themselves
and their successors and assigns, agree to irrevocably release, acquit and
forever discharge Purchaser, its Affiliates, and its and their officers,
directors, employees, agents, representatives, shareholders, customers, vendors
and its and their successors and assigns from any and all claims arising from
obligations and activities under the Manufacturing Services Agreements between
Seller and Purchaser dated September 19, 1997 and June 19, 1998

 

4

--------------------------------------------------------------------------------


 

including infringements of the Transferred Assets and any other Seller’s
intellectual property, including but not limited to Know-How, by-products and
their derivatives and improvements designed and developed under the
Manufacturing Services Agreements between Seller and Purchaser dated
September 19, 1997 and June 19, 1998.

 

2.5.            Consideration; Payment. The consideration for the Seller’s
Transfer to the Purchaser of the Transferred Assets and the Seller’s promises
and performance of its obligations under this Agreement and the Assignment
Agreements shall equal a total of Two Million Five Hundred Thousand Dollars (US
$2,500,000) in readily available funds (the “Purchase Price”).  The Purchase
Price shall be paid to Seller on the Closing Date.

 

2.6.            Transfer Taxes.  Notwithstanding anything herein to the
contrary, the Seller and its Affiliates shall be solely liable for, and shall
pay when due, any transfer, gains, documentary, sales, use, registration, stamp,
value-added, or other similar taxes payable by reason of the transactions
contemplated under this Agreement, and the Seller or its Affiliates shall file,
at their expense, all necessary tax returns and other documentation with respect
to all taxes.

 

2.7.            Allocation of Purchase Price.  By mutual agreement of the
parties, the Purchase Price will be allocated to broad categories constituting
components of the Transferred Assets (the “Allocation”).  Each party will report
the transactions consummated hereby in accordance with the agreed upon
Allocation (except to the extent modifications are necessary to reflect changes
in the Transferred Assets and Assumed Liabilities between the Closing Date and
the date of the Allocation) for all federal, state, local and other tax
purposes, but such allocation will not constrain reporting for other purposes.

 

2.8.            Grant Back License.  Purchaser hereby grants to Seller a
royalty-free, paid-up, worldwide,  transferrable (subject to the limitations of
Section 7.5), non-exclusive license under the Transferred Intellectual Property
to directly and indirectly make, use, develop, modify, improve, substitute,
iterate, combine, distribute, offer for sale, and sell, import and export
products outside the Field of Use throughout the Territory.  Seller shall only
have the right to grant sublicenses on such terms as Seller may negotiate with
its customers/users and with its vendors/suppliers in Seller’s supply chain. 
Any such sublicense shall only be outside the Field of Use.  Any sublicensee
shall be either (i) not engaged in pending or imminent litigation with Purchaser
or (ii) engaged in pending or imminent litigation with Purchaser but has an
existing customer or supply business relationship with Seller prior to the
pending or imminent litigation with Purchaser which existing customer or supply
business relationship is not or has not been expanded as a result of the pending
or imminent litigation.  Purchaser shall also grant Seller a royalty-free,
paid-up, worldwide,  transferrable (subject to the limitations of Section 7.5),
non-exclusive license under the Transferred Intellectual Property to directly
and indirectly make, use, develop, modify, improve, substitute, iterate,
combine, distribute, offer for sale, and sell, import and export products and
services for in vitro procedures utilizing genomic and/or proteomic
lab-on-a-chip or other similar benchtop diagnoses, both inside and outside the
Field of Use throughout the Territory.

 

2.9.            Purchaser shall give Seller thirty (30) days notice of its
decision to abandon any patent or patent application identified as Transferred
IP subject to this

 

5

--------------------------------------------------------------------------------


 

Agreement.  Seller shall then have the option of taking whatever action is
needed to avoid abandonment and, if Seller elects to avoid abandonment,
Purchaser shall assign all right, title and interest to Seller in such patent or
patent application.  Under this Section 2.10, Seller shall grant back to
Purchaser an irrevocable, fully paid, royalty free, perpetual exclusive license
with the right to enforce in such patent or patent application to directly and
indirectly make, use, develop, modify, improve, substitute, iterate, combine,
distribute, offer for sale, and sell, import and export products and services
within the Field of Use throughout the Territory.

 

3.             Representations and Warranties of the Seller. Seller hereby
represents and warrants to the Purchaser as of the date hereof and as of the
Closing Date as follows:

 

3.1.            Organization and Good Standing.  The Seller is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated and is in material compliance with all
Laws. Seller has corporate power to own its properties and to conduct its
business as currently owned and conducted.  Seller has two subsidiaries:  
Precise Medical, Inc. (MA) and Wood’s Precision Optics Corporation, Limited
(Hong Kong).

 

3.2.            Power and Authority.  The Seller has the corporate power and
authority to execute and deliver this Agreement and all Assignment Agreements to
which it is a party, perform its obligations hereunder and thereunder, and
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Seller of this Agreement and all Assignment Agreements, the
performance by it of its obligations hereunder and thereunder, and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate actions on the part of the Seller and
its Affiliates. This Agreement and all Assignment Agreements to which the Seller
or any of its Affiliates is a party constitutes (or will constitute upon the
execution thereof) the legal, valid, and binding obligation of the Seller or its
Affiliates, as applicable, enforceable against the Seller or its Affiliates in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, or similar Laws relating to or affecting the
rights and remedies of creditors generally.  This Agreement has been duly
executed and delivered by the Seller.

 

3.3.            No Violation.  Neither the execution and delivery by the Seller
of this Agreement or any Assignment Agreements to which the Seller or its
Affiliates is a party, nor the performance by the Seller or its Affiliates, as
applicable, of its obligations hereunder or thereunder, nor the consummation by
the Seller of the transactions contemplated hereby or thereby, will
(i) contravene any provision of the articles of organization and bylaws of the
Seller, (ii) contravene any provision of the articles of organization, bylaws,
or similar organizational documents of any Affiliate of the Seller; (iii) with
or without the giving of notice or the lapse of time or both, violate, be in
conflict with, constitute a default under, permit the termination of, cause the
acceleration of the maturity of any debt or obligation of the Seller (other than
debts or obligations paid at the Closing Date), (iv) require the consent of any
other party to, constitute a breach of, create a Liability or loss of a benefit
under, or result in the creation or imposition of any Lien upon any of the
Transferred Assets under, any agreement to which the Seller or its Affiliates is
a party or by which it is bound; and (v) violate or conflict

 

6

--------------------------------------------------------------------------------


 

with, any Law or any judgment, decree, or order of any Governmental Authority to
which the Seller or its Affiliates is subject or by which the Seller or any of
its assets or properties is bound.

 

3.4.            Transferred Intellectual Property.  Schedule 1 contains a true
and complete list of all worldwide patents, pending patent applications, and
inventions, included in the Transferred Intellectual Property to be transferred
to Purchaser as part of the Transferred Assets.  The Seller owns or has licensed
such Transferred Intellectual Property free and clear of all Liens. Other than
the items listed in Schedule 1, there are no additional patents, pending patent
applications, or inventions related to the Seller’s Business and naming as an
inventor any Seller employee who was an employee of Seller at the time of
invention or any consultant/contractor who performed work for Seller at the time
of invention and who was obligated to assign such invention to Seller.  The
Seller has no knowledge of any adversarial proceedings or any claims that are
currently being asserted or threatened by any Person involving or challenging
the Seller’s ownership of any Transferred Intellectual Property.  The Seller has
diligently paid or will pay all Transferred Intellectual Property’s maintenance
fees due before the Closing Date.

 

3.5.            Actions.

 

(a)       To the knowledge of the Seller, there is no Action pending or
threatened against the Seller or any of its Affiliates, that (i) questions or
challenges the validity of this Agreement or the other Assignment Agreements or
any action taken or proposed to be taken by the Seller or any of its Affiliates
pursuant hereto or thereto or in connection with the transactions contemplated
hereby or thereby, or (ii) relates to any of the Transferred Assets that if
adversely determined, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(b)       To the knowledge of the Seller, there is no outstanding judgment,
order, decree, writ, award, stipulation, or injunction of any Governmental
Authority against the Seller or any of its Affiliates or any of their respective
assets or businesses, which, if adversely determined, could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.6.            Taxes.

 

(a)       All sales, use, payroll withholding, unemployment compensation and
similar taxes, and any other taxes the nonpayment of which would result in a tax
Lien on any Transferred Asset have been paid or will be paid when due, or
adequate deposits have been made with the appropriate taxing authorities with
respect thereto, and there are no Liens for taxes on any Transferred Asset.

 

(b)       The Seller has not received any written notice from any Governmental
Authority of any pending examination or any proposed tax deficiency, addition,
assessment, demand for payment, or adjustment the nonpayment of which could
result in a tax Lien on any Transferred Asset.

 

3.7.            Title to Property.  Seller has good title to or otherwise owns
all of the Transferred Assets (whether personal, mixed, tangible, or
intangible), to the Seller’s

 

7

--------------------------------------------------------------------------------


 

knowledge, free and clear of all Liens, and upon Transfer of the Transferred
Assets pursuant hereto, the Purchaser will have good title to and ownership of
all of the Transferred Assets (whether personal, mixed, tangible, or intangible)
free and clear of all Liens.

 

3.8.            No License of Transferred IP.  Seller has not licensed or
entered into any agreement to license any of the Transferred IP to a third party
except as disclosed in Exhibit B.

 

3.9             Approvals.  No Approval of any Governmental Authority or any
third party is required to be made, obtained, or given by or with respect to the
Seller in connection with the execution or delivery by the Seller or any of its
Affiliates, as applicable, of this Agreement and the Assignment Agreements, the
performance by Seller or any of its Affiliates of its obligations hereunder or
thereunder, or the consummation by Seller or any of its Affiliates of the
transactions contemplated hereby or thereby, including without limitation the
Transfer of the Transferred Assets to the Purchaser, except where the failure to
make, obtain, or give such Approval could not reasonably be expected to have a
Material Adverse Effect.

 

3.10.          Material Information.  No Executive Officer of Seller is aware of
any material information that could cause a Material Adverse Effect on the value
of the Transferred Assets

 

4.             Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Seller as of the date hereof and as of the
Closing Date as follows:

 

4.1.            Organization and Good Standing.  The Purchaser is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated and is in material compliance with all
Laws. Purchaser has corporate power to own its properties and to conduct its
business as currently owned and conducted.

 

4.2.            Power and Authority.  The Purchaser has the corporate power and
authority to execute and deliver this Agreement to which it is a party, perform
its obligations hereunder and thereunder, and consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Purchaser of
this Agreement, the performance by it of its obligations hereunder and
thereunder, and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate actions on the
part of the Purchaser and its Affiliates. This Agreement to which the Purchaser
or any of its Affiliates is a party constitutes (or will constitute upon the
execution thereof) the legal, valid, and binding obligation of the Purchaser or
its Affiliates, as applicable, enforceable against the Purchaser or its
Affiliates in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar Laws relating to
or affecting the rights and remedies of creditors generally.  This Agreement has
been duly executed and delivered by the Purchaser.

 

4.3.            No Violation.  Neither the execution and delivery by the
Purchaser of this Agreement to which it is a party, nor the performance by it of
its obligations hereunder or thereunder, nor the consummation by it of the
transactions contemplated hereby or

 

8

--------------------------------------------------------------------------------


 

thereby, will (i) contravene any provision of the certificate of incorporation
or bylaws of the Purchaser; (ii) with or without the giving of notice or the
lapse of time or both, violate, be in conflict with, constitute a default under,
permit the termination of, cause the acceleration of the maturity of any debt or
obligation of the Purchaser under, require the consent of any other party to,
constitute a breach of, create a Liability or loss of a benefit under, or result
in the creation or imposition of any Lien upon any of the properties or assets
of the Purchaser under, any contract to which it is a party or by which it or
any of its assets or properties are bound, other than such violations,
conflicts, defaults, terminations, accelerations, breaches, Liabilities, or loss
of benefits which could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; or (iii) violate, conflict with, or
require any approval under, any Law or any judgment, decree, or order of any
Governmental Authority to which the Purchaser is subject or by which it or any
of its assets or properties are bound, other than such violations, conflicts, or
noncompliance with such requirements which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

4.4.            Actions.

 

(a)       To the knowledge of the Purchaser, there is no Action pending or
threatened against the Purchaser or any of its Affiliates, that (i) questions or
challenges the validity of this Agreement or any action taken or proposed to be
taken by the Purchaser or any of its Affiliates pursuant hereto or thereto or in
connection with the transactions contemplated hereby or thereby that if
adversely determined, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(b)       To the knowledge of the Purchaser, there is no outstanding judgment,
order, decree, writ, award, stipulation, or injunction of any Governmental
Authority against the Purchaser or any of its Affiliates or any of their
respective assets or businesses, which, if adversely determined, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.5.            Approvals.  No Approval of any Governmental Authority or other
third party is required to be made, obtained, or given by or with respect to the
Purchaser in connection with the execution or delivery by it of this Agreement
and the Assignment Agreements, the performance by it of its obligations
hereunder or thereunder, or the consummation it of the transactions contemplated
hereby or thereby, except where the failure to make, obtain, or give such
Approvals could not have, individually or in the aggregate, a Material Adverse
Effect.

 

4.6.            Financing.  The Purchaser will have available funds sufficient
to pay the Purchase Price and related expenses of the transactions contemplated
by this Agreement.

 

5.             Additional Covenants and Agreements.

 

5.1.            Specific Performance; Injunctive Relief.  Each of the Parties
hereto acknowledges, understands, and agrees that any breach or threatened
breach by it

 

9

--------------------------------------------------------------------------------


 

or any of its Affiliates of any of their respective obligations hereunder or
under the Assignment Agreements will cause irreparable injury to the other Party
and that money damages will not provide an adequate remedy therefor.
Accordingly, in the event of any such breach or threatened breach, the
non-breaching Party shall have the right and remedy (in addition to any other
rights or remedies available at law or in equity) to have the provisions of such
Sections specifically enforced by, and to seek injunctive relief and other
equitable remedies in, any court having competent jurisdiction.

 

5.2.          Further Assurances.  In addition to the actions, documents, and
instruments specifically required to be taken or delivered by this Agreement and
the Assignment Agreements, whether on or before or from time to time after the
Closing Date, and without further consideration, each Party hereto shall take
such other actions, and execute and deliver such other documents and
instruments, as the other Party hereto or its counsel may reasonably request and
at the expense of the requesting Party in order to effectuate and perfect the
transactions contemplated by this Agreement and the Assignment Agreements,
including without limitation such actions as may be necessary to Transfer to the
Purchaser and to place the Purchaser in possession or control of all of the
rights, properties, assets, and businesses intended to be sold, transferred,
conveyed, assigned, and delivered hereunder.

 

5.3.          Post-Closing Rights and Obligations.

 

(a)     Seller shall transfer all Books and Records in its possession to
Purchaser within 10 calendar days after the Closing Date or 10 calendar days
after they are generated.

 

(b)     Seller agrees to cooperate with Purchaser  in any lawsuit that Purchaser
brings against a third party to enforce Purchaser’s rights in the Transferred
Assets and to be joined  as a party to such lawsuit by Purchaser if (i) it is
requested by Purchaser and (ii) if Purchaser agrees to (A) reimburse all of
Seller’s reasonable litigation expenses, including attorney fees, in such
lawsuit, and (B) pay a reasonable hourly consulting fee for use of Seller’s
personnel in connection with such lawsuit.

 

(c)     Regarding the filing and prosecution of patent applications and
maintenance of patents which constitute the Transferred Assets, Purchaser shall
assume the responsibility and the costs (including attorney fees) following the
Closing Date.     For a period of one year from the Closing Date, Seller shall
notify Purchaser of all  patent inventions and shall execute all necessary
documents to assign, convey, or transfer all right, title, and interest to these
inventions to Purchaser, subject to the terms of this Agreement.  Upon request,
Seller shall assist and cooperate with Purchaser in the aforementioned filing,
prosecution, and maintenance of the Transferred Assets.

 

(d)     Purchaser shall have the right to sublicense the Transferred Assets to a
third party with whom Purchaser is engaged in pending or imminent litigation
(whether in or outside the Field of Use) without any restriction, and to
Purchaser’s Affiliates, customers/users, and vendors/suppliers in Purchaser’s
supply chain or to any third party for any reason in the Field of Use without
any restriction.

 

10

--------------------------------------------------------------------------------


 

(e)     Regarding any other third party (distinguishable from Affiliates,
customers/users, vendors/suppliers mentioned in Section 5.3 (d)), Purchaser
shall have the right without any restriction to sublicense such other third
party with whom Purchaser engages in settlement negotiation of any pending
and/or imminent litigation.  Any monetary recoveries or settlement amounts
received by Purchaser as a result of litigation under this Section 5.3(e) shall
go first to reimbursing Purchaser for its costs and expenses incurred in such
action, and then to reimbursing Seller for its costs and expenses incurred in
such action, with any remaining amounts to be shared Pro Rata between Purchaser
and Seller based on the number of infringed valid patents from the Transferred
Assets involved in the relevant litigation and the number of other infringed
valid patents owned and/or controlled by Purchaser involved in the relevant
litigation.

 

(f)      Seller shall give notice to Purchaser of any claim of patent
infringement outside the Field of Use against a third party whom Purchaser has
not previously licensed under the Transferred IP.  Purchaser shall have a right
of first refusal to proceed against such third party.  If Purchaser does not
bring suit within thirty (30) days after receiving notice, Seller shall have the
right to request in writing that Purchaser allows Seller to proceed with an
infringement lawsuit against such third party, at Seller’s own costs, and that
Purchaser joins Seller, if necessary, as a party to the lawsuit.  Purchaser
shall have sole discretion in granting such consents.  Failure of Purchaser to
respond in writing to Seller’s request within sixty (60) calendar days will be
deemed Purchaser’s consent.  If Purchaser grants such consents, Purchaser agrees
to provide reasonable assistance to Seller in connection with any such lawsuit. 
Any monetary recoveries or settlement amounts received by Seller as a result of
litigation under this Section 5.3(f) shall go first to reimbursing Seller for
its costs and expenses incurred in such action, and then to reimbursing
Purchaser for its costs and expenses incurred in such action, with any remaining
amounts to be shared equally between Purchaser and Seller.  In addition, Seller
shall:

 

(i)            provide Purchaser with copies of all pleadings and other
documents proposed to be initially filed or served by Seller in sufficient time
to allow for review and comment by Purchaser.

 

(ii)           as reasonably requested by Purchaser, regularly provide the
Purchaser with copies of all pleadings and other documents proposed to be filed
or served by Seller and other material submissions and correspondence in any way
related to such prosecution of such infringement, as applicable, in sufficient
time to allow for review and comment by Purchaser;

 

(iii)          provide Purchaser and its counsel with a reasonable opportunity
to consult with Seller and its counsel regarding the filing, service of process,
and contents of any documents proposed to be filed or served by Seller and other
material submissions and correspondence in any way related to such prosecution
of such Infringement or in connection therewith, and Seller shall give
consideration to the reasonable requests of Purchaser regarding the same; and

 

11

--------------------------------------------------------------------------------


 

(iv)          reimburse all of Purchaser’s reasonable expenses, including
attorney fees, and pay a reasonable hourly consulting fee for use of Purchaser’s
personnel, in connection with litigation involving the Transferred IP that
Purchaser is required to join as an indispensable party.

 

5.4.          Confidentiality.

 

(a)     The Seller shall keep confidential, and not use or disclose to others,
any Confidential Information of or obtained from, the Purchaser or its
representatives, pursuant to this Agreement or the Assignment Agreements, to the
extent that such Confidential Information is not or does not become readily
available to the public other than as a result of disclosure by the Purchaser or
its representatives or is not required to be disclosed by applicable Law or
Governmental Authority.

 

(b)     The Purchaser shall keep confidential, and not use or disclose to
others, any Confidential Information of or obtained from, the Seller or its
representatives, pursuant to this Agreement or the Assignment Agreements, to the
extent that such Confidential Information is not or does not become readily
available to the public other than as a result of disclosure by the Seller or
its representatives or is not required to be disclosed by applicable Law or
Governmental Authority.

 

6.             Indemnification.

 

6.1.          Indemnification by the Seller.  The Seller and its successors and
assigns shall jointly and severally indemnify and hold harmless and defend the
Purchaser, and its Affiliates, successors, and permitted assigns, and the
representatives of each of them, from and against any and all damages incurred
thereby or caused thereto based on, arising out of or resulting from:

 

(a)     any Excluded Liability as defined in Section 2.3;

 

(b)     the inaccuracy in or a breach of a representation and warranty of the
Seller contained herein or in any Assignment Agreements, which individually or
in the aggregate has a Material Adverse Effect;

 

(c)     the breach of any covenant or agreement of the Seller contained herein
or in any Assignment Agreements; and

 

(d)     any taxes required to be paid by the Seller to a Governmental Authority,
which taxes were required to be, but were not, paid out of the Purchase Price.

 

6.2.          Indemnification by the Purchaser.  Purchaser and its successors
and assigns shall indemnify and jointly and severally hold harmless and defend
the Seller, and its Affiliates, successors, and permitted assigns, and the
representatives of each of

 

12

--------------------------------------------------------------------------------


 

them, from and against any and all damages incurred thereby or caused thereto
based on, arising out of or resulting from:

 

(a)     the inaccuracy in or a breach of a representation and warranty of the
Purchaser contained herein or in Assignment Agreements, which individually or in
the aggregate has a Material Adverse Effect;

 

(b)     any Assumed Liabilities as defined in Section 2.2; and

 

(c)     the breach of any covenant or agreement of the Purchaser contained
herein.

 

6.3.          Notice and Payment of Claims.  The indemnified Party shall notify
the indemnifying Party promptly after becoming aware of, and shall provide to
the indemnifying Party as soon as practicable thereafter any and all information
and documentation in the possession or control of the indemnified Party,
necessary to support and verify, any damages that the indemnified Party shall
have determined have given rise to, or could reasonably be expected to give rise
to, a claim for indemnification hereunder; provided, however, that the right of
the indemnified Party to indemnification shall be reduced in the event of its
failure to give timely notice only to the extent the indemnifying Party is
prejudiced thereby.

 

6.4.          Matters Involving Third Parties.

 

(a)     If any third party shall commence a third party Action against any
indemnified Party with respect to matters which may give rise to a claim for
indemnification against any Indemnifying Party under this Section 6, the
indemnified Party shall notify the indemnifying Party thereof in writing as soon
as practicable, but in no event more than 15 calendar days after the indemnified
Party shall have been served with legal process or otherwise received notice of
the commencement of such Action; provided, however, that the right of the
indemnified Party to indemnification shall be reduced in the event of its
failure to give timely notice only to the extent the indemnifying Party is
prejudiced thereby.

 

(b)     The indemnifying Party shall have the right to defend the indemnified
Party against the third party Action with counsel and other representatives of
its choice so long as (i) the indemnifying Party shall notify the indemnified
Party in writing within the 15 calendar day period after its receipt of notice
of the third party Action; that it will indemnify the indemnified Party from and
against any damages the indemnified Party may suffer arising out of the third
party Action; and (ii) the indemnifying Party diligently conducts the defense of
the third party Action in the reasonable opinion of the indemnified Party. In
the event the indemnifying Party does not comply with clauses (i) or (ii) of the
preceding sentence, the indemnified Party may defend against the third party
Action, preserving its rights to indemnification hereunder including, without
limitation, for the cost of such defense.

 

(c)     So long as the indemnifying Party is diligently conducting the defense
of the third party Action in accordance with Section 6.4(b) above, (i) the
indemnified Party may retain separate co-counsel, at its sole cost and expense,
and

 

13

--------------------------------------------------------------------------------


 

participate in the defense of the third party Action, (ii) the indemnified Party
shall not consent to the entry of any judgment or enter into any settlement with
respect to the third party Action without the prior written consent of the
indemnifying Party, which consent shall not be unreasonably withheld or delayed,
(iii) the indemnified Party shall fully cooperate within reason with the
indemnifying Party’s defense of such third party Action including, without
limitation, providing any and all required information and documents and access
to representatives of the indemnified Party with knowledge of issues relevant to
the claim or litigation (any such activities required to discharge this
obligation to cooperate shall be incurred at the sole expense of the indemnified
Party), and (iv) the indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement with respect to the third party Action
without the prior written consent of the indemnified Party, which consent shall
not be unreasonably withheld or delayed.

 

(d)     Notwithstanding any contradiction in Section 6.4 (a) —(c), an
indemnified Party shall be entitled to assume the defense of any third party
Action (and the indemnifying Party shall be liable for the reasonable fees and
expenses incurred by the indemnified Party in defending such claim) if the third
party Action seeks an order, injunction, or other equitable relief or relief for
other than money damages against the indemnified Party, which the indemnified
Party determines, after conferring with its counsel, cannot be separated from
any related claim for money damages and which, if successful, would materially
adversely affect the properties or the business of the indemnified Party;
provided, however, if such equitable relief portion of such third party Action
can be so separated from that for money damages, the indemnifying Party shall be
entitled to assume the defense of the portion relating to money damages.

 

6.5           Threshold Amount.  Indemnification claims for losses made by
either party shall be available only if and to the extent the aggregate amount
of all such claims made by such party exceeds $25,000.

 

7.             Miscellaneous.

 

7.1.          Public Announcement.  Except as required by applicable Law or any
Governmental Authority with competent jurisdiction, neither Party hereto, nor
any of their respective Affiliates and representatives, shall issue any press
release or make any public announcement or disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other Party hereto, which consent shall not be unreasonably
withheld. The Seller and the Purchaser shall agree on the content of any press
release announcing the execution of this Agreement and the consummation of the
transactions contemplated hereby prior to any press release.  Notwithstanding
the foregoing, the Seller may publish such information as it reasonably believes
is necessary to comply with federal and state law and any other regulatory
requirements including the requirements of any stock exchange.

 

14

--------------------------------------------------------------------------------


 

7.2.          Amendment; Waiver.  Neither this Agreement, nor any of the terms
or provisions hereof, may be amended, modified, supplemented, or waived except
by a written instrument signed by all of the Parties hereto (or, in the case of
a waiver, by the Party granting such waiver). No waiver of any of the terms or
provisions of this Agreement shall be deemed to be or shall constitute a waiver
of any other term or provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. No failure of a Party hereto to insist
upon strict compliance by another Party hereto with any obligation, covenant,
agreement, or condition contained in this Agreement shall operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of a Party hereto, such
consent shall be given in a manner consistent with the requirements for a waiver
of compliance as set forth in this Section 7.2.

 

7.3.          Fees and Expenses.  Each of the Parties hereto shall bear and pay
all fees, costs, and expenses incurred by it or any of its Affiliates in
connection with the origin, preparation, negotiation, execution, and delivery of
this Agreement and the Assignment Agreements and the transactions contemplated
hereby or thereby (whether or not such transactions are consummated), including,
without limitation, any fees, expenses, or commissions of any of its
representatives.

 

7.4.          Notices.  All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and mailed or
facsimiled or delivered by hand or courier service:

 

(a)     If to the Seller:

 

Precision Optics Corporation

22 East Broadway

Gardner, MA 01440

Attention:  Chief Executive Officer

Facsimile No.:  978-630-1487

 

(b)     If to the Purchaser:

 

Intuitive Surgical Operations, Inc.

1266 Kifer Road, Building 101

Sunnyvale, CA 94086-5304

Attention:  General Counsel

Facsimile No.: 408-523-1390

 

7.5.          Assignment and Transfer.

 

(a)     This Agreement and all of the terms and provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.

 

(b)     This Agreement and/or any of the rights, interests, or obligations
hereunder of Seller may be assigned and/or transferred by Seller only with

 

15

--------------------------------------------------------------------------------


 

the prior written consent of Purchaser, which consent shall be withheld only if
the successor in interest either is a direct competitor of Purchaser in the
Field of Use or is engaged in pending or imminent litigation with Purchaser. 
Seller may assign and/or transfer all of its rights hereunder to any successor
in interest (whether by merger, acquisition, asset purchase or otherwise) to all
or substantially all of the business of Seller only with the prior written
consent of Purchaser, which consent shall be withheld only if the successor in
interest either is a direct competitor of Purchaser in the Field of Use or is
engaged in pending or imminent litigation with Purchaser.

 

(c)     Neither this Agreement nor any of the rights, interests, or obligations
hereunder of Purchaser may be assigned and/or transferred by Purchaser without
the prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed except that the Purchaser may, without the consent of the
Seller, assign and/or transfer all of its rights hereunder to any successor in
interest (whether by merger, acquisition, asset purchase or otherwise) to all or
substantially all of the business of the Purchaser.

 

(d)     If one Party requires consent under Sections 7.5(b)-(c) of the other to
assign and / or transfer rights, interests, or obligations hereunder, that Party
will request in writing consent of the other Party, who must respond in writing
within sixty (60) calendar days.  Failure to respond to the request for consent
within sixty (60) calendar days will be deemed consent.

 

7.6.          Governing Law; Consent to Jurisdiction.

 

(a)     This Agreement and the legal relations among the Parties hereto shall be
governed by and construed under the substantive laws of the United States of
America and the State of Illinois, without regard to conflict of laws rules.

 

(b)     Each Party to this Agreement hereby irrevocably submits to the exclusive
jurisdiction of any state or federal court sitting or located in the State of
Illinois in any Action arising out of or relating to this Agreement or the other
Assignment Agreements.

 

7.7.          Headings.  The headings contained in this Agreement and the
schedules hereto are for convenience of reference only and shall not constitute
a part hereof or define, limit, or otherwise affect the meaning of any of the
terms or provisions hereof.

 

7.8.          Entire Agreement.  Other than as set forth in this Section 7.8 or
any other Assignment Agreements, this Agreement and the Assignment Agreements
embody the entire agreement and understanding between the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, between the Parties hereto, their respective Affiliates or any of the
representatives of any of them with respect thereto, except as specifically
referenced. There are no agreements, covenants, or undertakings with respect to
the subject matter of this Agreement and the Assignment Agreements other than
those expressly set forth or referred to herein or therein and no
representations or warranties of

 

16

--------------------------------------------------------------------------------


 

any kind or nature whatsoever, express or implied, are made or shall be deemed
to be made herein by the Parties hereto except those expressly made in this
Agreement and the Assignment Agreements.

 

7.9.          Severability.  Each term and provision of this Agreement
constitutes a separate and distinct undertaking, covenant, term, and/or
provision hereof. In the event that any term or provision of this Agreement
shall be determined by a court of competent jurisdiction to be unenforceable,
invalid or illegal in any respect, such unenforceability, invalidity or
illegality shall, to the fullest extent permitted by law, not affect any other
term or provision hereof, but this Agreement shall be construed as if such
unenforceable, invalid or illegal term or provision had never been contained
herein. Moreover, if any term or provision of this Agreement shall for any
reason be held by a court of competent jurisdiction to be excessively broad as
to time, duration, activity, scope or subject, the Parties request that it be
construed, by limiting and reducing it, so as to be enforceable to the fullest
extent permitted under applicable law.

 

7.10.        No Third Party Beneficiaries.  Except as and to the extent
otherwise provided herein, nothing in this Agreement is intended, nor shall
anything herein be construed, to confer any rights, legal or equitable, in any
Person other than the Parties hereto and their respective successors and
permitted assigns.

 

7.11.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Asset Purchase Agreement as of the date first
written above.

 

 

PRECISION OPTICS CORPORATION

 

 

 

 

 

By:

/s/ Joseph N. Forkey

 

 

Name:

Joseph N. Forkey

 

 

Title:

Chief Executive Officer

 

 

 

 

 

INTUITIVE SURGICAL OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Mark Meltzer

 

Name:

Mark Meltzer

 

Title:

SVP G.C.

 

17

--------------------------------------------------------------------------------


 

Schedule 1

Precision Optics Corp. Patent Portfolio Listing (Provided by Seller)

 

UNITED STATES PATENTS

 

Patent No.

 

Title

 

Granted

5,210,814

 

High Resolution Optical Device with Rigid Fiber Optic Bundle

 

5/11/1993

5,688,224

 

Medical Visualization Device

 

11/18/1997

5,733,246

 

Viewing Scope w/Image Intensification

 

3/31/1998

5,772,355

 

Quick Attach/Release Adapter Mechanism

 

6/30/1998

5,897,269

 

Quick Attach/Release Adapter Mechanism

 

4/27/1999

5,980,453

 

Endoscope with Low Distortion

 

11/9/1999

6,139,490

 

Stereoscopic Endoscope with Virtual Reality Viewing

 

10/31/2000

6,955,644

 

Autoclavable Endoscope

 

10/18/2005

7,116,486

 

Acylindrical Optical Devices and Method of Manufacture

 

10/3/2006

7,154,683

 

A Five Element Optical Device

 

12/29/2006

7,385,772

 

Optical Device with Lens Positioning and Method of Making the Same

 

6/10/2008

7,621,868

 

Convergence Optics for Stereoscopic Imaging Systems

 

11/24/2009

7,699,773

 

Repairable Endoscope

 

4/20/2010

7,715,105

 

Acylindrical Optical Devices and Method of Manufacture

 

5/11/2010

7,758,498

 

Endoscope with Relief of Axial Loading

 

7/20/2010

 

PENDING UNITED STATES PATENT APPLICATIONS

 

Ser. No.

 

Title

 

Filed

61/445,932

 

Maximizing Illumination Fiber in an Endoscope

 

2/23/2011

61/445,997

 

Adjustment System for Dipvergence and/or Convergence of a Stereoscopic Image
Pair

 

2/23/2011

 

PATENTS IN CHINA AND GERMANY

 

Country

 

Patent No.

 

Title

 

Grant/Filing Date

CN

 

ZL200480026088.9

 

Acylindrical Optical Devices and Method of Manufacture

 

3/18/2009

EP-DE

 

1664891

 

Acylindrical Optical Devices and Method of Manufacture

 

12/2/2009

CN

 

ZL200480007792X

 

Optical Device with Lens Positioning and Method of Making the Same

 

2/17/2010

 

PENDING APPLICATION IN CHINA

 

Country

 

Application No.

 

Title

 

Date

CN

 

200780035153.8

 

Acylindrical Optical Devices and Method of Manufacture

 

3/20/2009

 

18

--------------------------------------------------------------------------------


 

Schedule 2

Transferred Cause of Actions

 

 

NONE

 

19

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Assignment Agreement

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and subject to the reservations stated in an Asset Purchase
Agreement between the parties dated on or about July 27, 2011, Precision Optics
Corporation, Inc., a Massachusetts corporation having a place of business at 22
East Broadway, Gardner, MA 01440, (hereinafter “ASSIGNOR”), hereby grants and
assigns to Intuitive Surgical Operations, Inc., a Delaware corporation having a
place of business at 1266 Kifer Road, Sunnyvale, CA 94086, (hereinafter
“ASSIGNEE”), all of ASSIGNOR’S right, title and interest in and to the following
United States Letters Patent:

 

Patent No.

 

Title

 

Granted

5,210,814

 

High Resolution Optical Device with Rigid Fiber Optic Bundle

 

5/11/1993

5,688,224

 

Medical Visualization Device

 

11/18/1997

5,733,246

 

Viewing Scope w/Image Intensification

 

3/31/1998

5,772,355

 

Quick Attach/Release Adapter Mechanism

 

6/30/1998

5,897,269

 

Quick Attach/Release Adapter Mechanism

 

4/27/1999

5,980,453

 

Endoscope with Low Distortion

 

11/9/1999

6,139,490

 

Stereoscopic Endoscope with Virtual Reality Viewing

 

10/31/2000

6,955,644

 

Autoclavable Endoscope

 

10/18/2005

7,116,486

 

Acylindrical Optical Devices and Method of Manufacture

 

10/3/2006

7,154,683

 

A Five Element Optical Device

 

12/29/2006

7,385,772

 

Optical Device with Lens Positioning and Method of Making the Same

 

6/10/2008

7,621,868

 

Convergence Optics for Stereoscopic Imaging Systems

 

11/24/2009

7,699,773

 

Repairable Endoscope

 

4/20/2010

7,715,105

 

Acylindrical Optical Devices and Method of Manufacture

 

5/11/2010

7,758,498

 

Endoscope with Relief of Axial Loading

 

7/20/2010

 

(hereinafter “ASSIGNED PATENTS”), to have and to hold the same, unto ASSIGNEE
for its own use and enjoyment and for the use and enjoyment of its successors
and assigns, for the full term or terms of all such rights, subject to any
rights, licenses, immunities or covenants not to sue under each of the ASSIGNED
PATENTS reserved by ASSIGNOR set forth in the above-identified Asset Purchase
Agreement.  As of the effective date, these assigned rights include any and all
damages for infringement of any of the Assigned Patents accruing before, on and
after the effective date and the right to sue therefore under such ASSIGNED
PATENTS.

 

IN WITNESS WHEREOF, ASSIGNOR has caused this Assignment Agreement to be duly
signed on its behalf.

 

 

Signature:

/s/ Joseph N. Forkey

 

Date:

7/27/11

 

 

 

 

Name:

Joseph N. Forkey

 

 

 

Title

Chief Executive Officer

 

 

 

 

Commonwealth of Massachusetts

 

)

 

 

)

 

S.S.

 

 

County of Worcester

 

)

 

 

 

 

Before me this 27 day of July,  2011, personally appeared to me Joseph N. Forkey
known to be the person who is described in and who signed the foregoing
Assignment and acknowledged to me that he/she signed the same of his/her own
free will for the purpose therein expressed.

 

/s/ Phyllis M. Kemp

 

Notary Public

 

                                                                                                   
END OF EXHIBIT A-1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Assignment Agreement

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and subject to the reservations stated in an Asset Purchase
Agreement between the parties dated on or about July 27, 2011, Precision Optics
Corporation, Inc., a Massachusetts corporation having a place of business at 22
East Broadway, Gardner, MA 01440, (hereinafter “ASSIGNOR”), hereby grants and
assigns to Intuitive Surgical Operations, Inc., a Delaware corporation having a
place of business at 1266 Kifer Road, Sunnyvale, CA 94086, (hereinafter
“ASSIGNEE”), all of ASSIGNOR’S right, title and interest in and to the following
Provisional Applications for United States Letters Patent:

 

Ser. No.

 

Title

 

Filed

61/445,932

 

Maximizing Illumination Fiber in an Endoscope

 

2/23/2011

61/445,997

 

Adjustment System for Dipvergence and/or Convergence of a Stereoscopic Image
Pair

 

2/23/2011

 

(hereinafter “ASSIGNED U.S. APPLICATONS”), to have and to hold the same, unto
ASSIGNEE for its own use and enjoyment and for the use and enjoyment of its
successors and assigns, for the full term or terms of all such rights, subject
to any rights, licenses, immunities or covenants not to sue under each of the
ASSIGNED U.S. APPLICATIONS reserved by ASSIGNOR set forth in the
above-identified Asset Purchase Agreement.  As of the effective date, these
assigned rights include any and all damages for infringement of any of the
Assigned Patents accruing before, on and after the effective date and the right
to sue therefore under such U.S. APPLICATIONS.

 

 

IN WITNESS WHEREOF, ASSIGNOR has caused this Assignment Agreement to be duly
signed on its behalf.

 

 

Signature:

/s/ Joseph N. Forkey

 

Date:

7/27/11

 

 

 

 

Name:

Joseph N. Forkey

 

 

 

Title

Chief Executive Officer

 

 

 

 

Commonwealth of Massachusetts

)

 

 

 

)

S.S.

 

County of Worcester

)

 

 

 

Before me this 27 day of July,  2011, personally appeared to me Joseph N. Forkey
known to be the person who is described in and who signed the foregoing
Assignment and acknowledged to me that he/she signed the same of his/her own
free will for the purpose therein expressed.

 

/s/ Phyllis M. Kemp

 

Notary Public

 

END OF EXHIBIT A-2

--------------------------------------------------------------------------------


 

Exhibit A-3

 

Assignment Agreement

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and subject to the reservations stated in an Asset Purchase
Agreement between the parties dated on or about July 27, 2011, Precision Optics
Corporation, Inc., a Massachusetts corporation having a place of business at 22
East Broadway, Gardner, MA 01440, (hereinafter “ASSIGNOR”), hereby grants and
assigns to Intuitive Surgical Operations, Inc., a Delaware corporation having a
place of business at 1266 Kifer Road, Sunnyvale, CA 94086, (hereinafter
“ASSIGNEE”), all of ASSIGNOR’S right, title and interest in and to the following
foreign patents and patent applications:

 

Country

 

Patent No.

 

Title

 

Grant/Filing
Date

CN

 

ZL200480026088.9

 

Acylindrical Optical Devices and Method of Manufacture

 

3/18/2009

EP-DE

 

1664891

 

Acylindrical Optical Devices and Method of Manufacture

 

12/2/2009

CN

 

ZL200480007792X

 

Optical Device with Lens Positioning and Method of Making the Same

 

2/17/2010

 

 

Country

 

Application No.

 

Title

 

Date

CN

 

200780035153.8

 

Acylindrical Optical Devices and Method of Manufacture

 

3/20/2009

 

 

(hereinafter “ASSIGNED FOREIGN PATENTS AND PATENT APPLICATIONS”), to have and to
hold the same, unto ASSIGNEE for its own use and enjoyment and for the use and
enjoyment of its successors and assigns, for the full term or terms of all such
rights, subject to any rights, licenses, immunities or covenants not to sue
under each of the ASSIGNED FOREIGN PATENTS AND PATENT APPLICATIONS reserved by
ASSIGNOR set forth in the above-identified Asset Purchase Agreement.  As of the
effective date, these assigned rights include any and all damages for
infringement of any of the Assigned Patents accruing before, on and after the
effective date and the right to sue therefore under such ASSIGNED FOREIGN
PATENTS AND PATENT APPLICATIONS.

 

IN WITNESS WHEREOF, ASSIGNOR has caused this Assignment Agreement to be duly
signed on its behalf.

 

 

Signature:

/s/ Joseph N. Forkey

 

Date:

7/27/11

 

 

 

 

Name:

Joseph N. Forkey

 

 

 

Title

Chief Executive Officer

 

 

 

 

Commonwealth of Massachusetts

)

 

 

 

)

S.S.

 

County of Worcester

)

 

 

 

Before me this 27 day of July,  2011, personally appeared to me Joseph N. Forkey
known to be the person who is described in and who signed the foregoing
Assignment and acknowledged to me that he/she signed the same of his/her own
free will for the purpose therein expressed.

 

/s/ Phyllis M. Kemp

 

Notary Public

 

END OF EXHIBIT A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

 

NONE

 

--------------------------------------------------------------------------------